Name of proof of claims where to
                                                   Case 21-10474-MFW         Doc 264    Filed 04/07/21   Page 1 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10474)



CIT BANK NA                                        Claim Number: 14
PO BOX 593007                                      Claim Date: 03/22/2021
SAN ANTONIO, TX 78259                              Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC



UNSECURED                  Claimed:                      $7,910.56
CIT BANK NA                                        Claim Number: 15
PO BOX 593007                                      Claim Date: 03/22/2021
SAN ANTONIO, TX 78259                              Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC



SECURED                    Claimed:                   $441,727.29
CITY & COUNTY OF DENVER-MGR OF FIN, THE            Claim Number: 12
ATTN TREASURY/SPECIALIZED AUDIT SUPPORT            Claim Date: 03/22/2021
201 W COLFAX AVE, MC 1001, DEPT 1009               Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
DENVER, CO 80202                                   Comments: POSSIBLY AMENDED BY 21


PRIORITY                   Claimed:                     $9,414.00 UNLIQ
SECURED                    Claimed:                   $135,281.68 UNLIQ
CITY & COUNTY OF DENVER-MRG OF FIN, THE            Claim Number: 21
ATTN TREASURY/SPECIALIZED AUDIT SUPPORT            Claim Date: 03/23/2021
201 W COLFAX AVE, MC 1001, DEPT 1009               Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
DENVER, CO 80202                                   Comments:
                                                   AMENDS CLAIM #12

PRIORITY                   Claimed:                     $9,414.00 UNLIQ
SECURED                    Claimed:                   $135,281.68 UNLIQ
CITY OF EL PASO                                    Claim Number: 8
C/O LINEBARGER GOGGAN BLAIR & SAMPSON              Claim Date: 03/15/2021
112 E PECAN ST, STE 2200                           Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
SAN ANTONIO, TX 78205


SECURED                    Claimed:                     $17,571.14 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
Name of proof of claims where to
                                                   Case 21-10474-MFW         Doc 264    Filed 04/07/21   Page 2 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10474)



COIL TECHS HVAC SERVICES INC                       Claim Number: 11
76 MIDLAND AVE                                     Claim Date: 03/19/2021
STATEN ISLAND, NY 10306                            Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC



UNSECURED                  Claimed:                     $20,389.35
COUNTY OF COMAL, TEXAS, ET AL                      Claim Number: 6
C/O MCCREARY VESELKA BRAGG & ALLEN PC              Claim Date: 03/10/2021
ATTN TARA LEDAY                                    Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
PO BOX 1269
ROUND ROCK, TX 78680-1269

SECURED                    Claimed:                     $23,331.33 UNLIQ
COUNTY OF WILLIAMSON, TEXAS, ET AL                 Claim Number: 7
C/O MCCREARY VESELKA BRAGG & ALLEN PC              Claim Date: 03/10/2021
ATTN TARA LEDAY                                    Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
PO BOX 1269
ROUND ROCK, TX 78680-1269

SECURED                    Claimed:                     $23,932.07 UNLIQ
DALLAS COUNTY                                      Claim Number: 2
C/O LINEBARGER GOGGAN BLAIR & SAMPSON              Claim Date: 03/10/2021
2777 N STEMMONS FWY, STE 1000                      Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
DALLAS, TX 75207                                   Comments: POSSIBLY AMENDED BY 23


SECURED                    Claimed:                     $20,051.26 UNLIQ
DALLAS COUNTY                                      Claim Number: 23
C/O LINEBARGER GOGGAN BLAIR & SAMPSON              Claim Date: 03/26/2021
2777 N STEMMONS FWY, STE 1000                      Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
DALLAS, TX 75207                                   Comments:
                                                   AMENDS CLAIM #2

SECURED                    Claimed:                   $270,241.33 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
Name of proof of claims where to
                                                   Case 21-10474-MFW         Doc 264    Filed 04/07/21   Page 3 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10474)



IRVING ISD                                         Claim Number: 1
C/O LINEBARGER GOGGAN BLAIR & SAMPSON              Claim Date: 03/10/2020
2777 N STEMMONS FWY, STE 1000                      Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
DALLAS, TX 75207


SECURED                    Claimed:                     $19,680.61 UNLIQ
JOHNSON CONTROLS FIRE PROTECTION                   Claim Number: 10022
ATTN CESAR GARCIA                                  Claim Date: 03/30/2021
10405 CROSSPOINT BLVD                              Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
INDIANAPOLIS, IN 46256


UNSECURED                  Claimed:                      $5,533.51
MOVING IMAGE TECHNOLOGIES LLC                      Claim Number: 5
17760 NEWHOPE ST, STE B                            Claim Date: 03/12/2021
FOUNTAIN VALLEY, CA 92708                          Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC



UNSECURED                  Claimed:                     $55,400.00
NATIONAL GRID                                      Claim Number: 10010
C/O NATIONAL GRID BANKRUPTCY                       Claim Date: 03/26/2021
300 ERIE BLVD W                                    Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
SYRACUSE, NY 13202


UNSECURED                  Claimed:                        $122.19
NUECES COUNTY                                      Claim Number: 13
C/O DIANE W SANDERS                                Claim Date: 03/22/2021
PO BOX 17428                                       Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
AUSTIN, TX 78760                                   Comments: POSSIBLY AMENDED BY 25


SECURED                    Claimed:                   $346,435.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 3
Name of proof of claims where to
                                                   Case 21-10474-MFW         Doc 264    Filed 04/07/21   Page 4 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10474)



NUECES COUNTY                                      Claim Number: 25
C/O DIANE W SANDERS                                Claim Date: 03/29/2021
PO BOX 17428                                       Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
AUSTIN, TX 78760                                   Comments:
                                                   AMENDS CLAIM #13

SECURED                    Claimed:                     $95,070.77 UNLIQ
OAKVILLE PRODUCE PARTNERS LLC                      Claim Number: 10006
C/O LEADER-PICONE & YOUNG LLP                      Claim Date: 03/24/2021
ATTN KAIPO KB YOUNG                                Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
1970 BROADWAY, STE 1030
OAKLAND, CA 94612

UNSECURED                  Claimed:                      $4,250.41
PG&E                                               Claim Number: 10005
ATTN BANKRUPTCY DEPT                               Claim Date: 03/24/2021
PO BOX 8329                                        Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
STOCKTON, CA 95208


UNSECURED                  Claimed:                      $5,690.78
REPUBLIC SERVICES NATIONAL ACCOUNTS LLC            Claim Number: 10023
14400 N 87TH ST                                    Claim Date: 03/30/2021
SCOTTSDALE, AZ 85260                               Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC



UNSECURED                  Claimed:                   $159,457.89
THYSSENKRUPP ELEVATOR CORP                         Claim Number: 10024
C/O LAW OFFICE OF D PARK SMITH                     Claim Date: 03/31/2021
250 CHERRY SPRINGS RD, STE 200                     Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
HUNT, TX 78024


UNSECURED                  Claimed:                      $2,935.69




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 4
Name of proof of claims where to
                                                   Case 21-10474-MFW       Doc 264      Filed 04/07/21   Page 5 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10474)




                                                                      Summary Page

                Total Number of Filed Claims:                 20                                     Claimed Amount      Allowed Amount

                                                                      Administrative:                            $0.00              $0.00
                                                                      Priority:                             $18,828.00              $0.00
                                                                      Secured:                           $1,528,604.75              $0.00
                                                                      Unsecured:                           $261,690.38              $0.00
                                                                      Total:                             $1,809,123.13              $0.00
Name of proof of claims where to
                                                   Case 21-10474-MFW         Doc 264       Filed 04/07/21   Page 6 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10475)



ACCOUNTING PRINCIPALS                              Claim Number: 10
ATTN LISA WERNER                                   Claim Date: 03/11/2021
10151 DEERWOOD PARK BLVD                           Debtor: ALAMO DRAFTHOUSE CINEMAS, LLC
JACKSONVILLE, FL 32256


UNSECURED                  Claimed:                      $6,618.02
BEXAR COUNTY                                       Claim Number: 4
C/O LINEBARGER GOGGAN BLAIR & SAMPSON              Claim Date: 03/11/2021
112 E PECAN ST, STE 2200                           Debtor: ALAMO DRAFTHOUSE CINEMAS, LLC
SAN ANTONIO, TX 78205


SECURED                    Claimed:                     $79,712.38 UNLIQ
CORRIGO INCORPORATED                               Claim Number: 10004
PO BOX 120439, DEPT 0439                           Claim Date: 03/22/2021
DALLAS, TX 75312                                   Debtor: ALAMO DRAFTHOUSE CINEMAS, LLC



UNSECURED                  Claimed:                        $639.60
CUSUMANO, SAMANTHA                                 Claim Number: 10000
15 NASSAU RD, APT 4                                Claim Date: 03/21/2021
YONKERS, NY 10710                                  Debtor: ALAMO DRAFTHOUSE CINEMAS, LLC



PRIORITY                   Claimed:                      $1,189.83
DALLAS COUNTY UTILITY & RECLAMATION DIST           Claim Number: 9
C/O PERDUE BRANDON FIELDER, ET AL                  Claim Date: 03/15/2021
ATTN EBONEY COBB                                   Debtor: ALAMO DRAFTHOUSE CINEMAS, LLC
500 E BORDER ST, STE 640
ARLINGTON, TX 76010

SECURED                    Claimed:                     $15,843.29 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 1
Name of proof of claims where to
                                                   Case 21-10474-MFW            Doc 264        Filed 04/07/21   Page 7 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10475)



NY STATE DEPT OF TAXATION AND FINANCE              Claim Number: 18
ATTN BANKRUPTCY SECTION                            Claim Date: 03/18/2021
PO BOX 5300                                        Debtor: ALAMO DRAFTHOUSE CINEMAS, LLC
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                         $97.39 UNLIQ
UNSECURED                  Claimed:                      $2,000.00 UNLIQ
TARRANT COUNTY                                     Claim Number: 24
C/O LINEBARGER GOGGAN BLAIR & SAMPSON              Claim Date: 03/26/2021
2777 N STEMMONS FWY, STE 1000                      Debtor: ALAMO DRAFTHOUSE CINEMAS, LLC
DALLAS, TX 75207


SECURED                    Claimed:                   $106,200.36 UNLIQ
TDINDUSTRIES INC                                   Claim Number: 10017
ATTN MELISSA ANDERSON                              Claim Date: 03/29/2021
13850 DIPLOMAT DR                                  Debtor: ALAMO DRAFTHOUSE CINEMAS, LLC
DALLAS, TX 75234                                   Comments: POSSIBLY AMENDED BY 10025


UNSECURED                  Claimed:                      $2,481.54
TDINDUSTRIES INC                                   Claim Number: 10025
ATTN MELISSA ANDERSON                              Claim Date: 04/01/2021
13850 DIPLOMAT DR                                  Debtor: ALAMO DRAFTHOUSE CINEMAS, LLC
DALLAS, TX 75234                                   Comments:
                                                   AMENDS CLAIM #10017

UNSECURED                  Claimed:                      $8,788.96
TRAVIS COUNTY                                      Claim Number: 10011
C/O TRAVIS COUNTY ATTORNEY'S OFFICE                Claim Date: 03/26/2021
ATTN JASON A STARKS                                Debtor: ALAMO DRAFTHOUSE CINEMAS, LLC
PO BOX 1748                                        Comments: POSSIBLY AMENDED BY 10013
AUSTIN, TX 78767                                   Claim Out of Balance Claim out of balance

PRIORITY                   Claimed:                     $27,640.66 UNLIQ
SECURED                    Claimed:                     $27,640.66 UNLIQ
TOTAL                      Claimed:                     $27,640.66 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 2
Name of proof of claims where to
                                                   Case 21-10474-MFW            Doc 264      Filed 04/07/21         Page 8 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10475)



TRAVIS COUNTY                                      Claim Number: 10013
C/O TRAVIS COUNTY ATTORNEY'S OFFICE                Claim Date: 03/27/2021
ATTN JASON A STARKS                                Debtor: ALAMO DRAFTHOUSE CINEMAS, LLC
PO BOX 1748                                        Comments:
AUSTIN, TX 78767                                   Claim Out of Balance; AMENDS CLAIM #10011 Claim out of balance

PRIORITY                   Claimed:                     $27,640.66 UNLIQ
SECURED                    Claimed:                     $27,640.66 UNLIQ
TOTAL                      Claimed:                     $27,640.66 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 3
Name of proof of claims where to
                                                   Case 21-10474-MFW       Doc 264      Filed 04/07/21   Page 9 of 41           Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10475)




                                                                      Summary Page

                Total Number of Filed Claims:                 11                                     Claimed Amount     Allowed Amount

                                                                      Administrative:                           $0.00              $0.00
                                                                      Priority:                            $56,568.54              $0.00
                                                                      Secured:                            $257,037.35              $0.00
                                                                      Unsecured:                           $20,528.12              $0.00
                                                                      Total:                              $334,134.01              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW              Doc 264       Filed 04/07/21   Page 10 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10480)



TRAVIS COUNTY                                      Claim Number: 10016
C/O TRAVIS COUNTY ATTORNEY'S OFFICE                Claim Date: 03/27/2021
ATTN JASON A STARKS                                Debtor: ALAMO SOUTH LAMRA, LP
PO BOX 1748                                        Comments:
AUSTIN, TX 78767                                   Claim Out of Balance Claim out of balance

PRIORITY                   Claimed:                     $53,622.39 UNLIQ
SECURED                    Claimed:                     $53,622.39 UNLIQ
TOTAL                      Claimed:                     $53,622.39 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                          Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 11 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10480)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                $53,622.39              $0.00
                                                                      Secured:                                 $53,622.39              $0.00
                                                                      Unsecured:                                    $0.00              $0.00
                                                                      Total:                                  $107,244.78              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW             Doc 264   Filed 04/07/21   Page 12 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10483)



NY STATE DEPT OF TAXATION AND FINANCE              Claim Number: 19
ATTN BANKRUPTCY SECTION                            Claim Date: 03/18/2021
PO BOX 5300                                        Debtor: ALAMO YONKERS, LLC
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                         $60.77 UNLIQ
UNSECURED                  Claimed:                      $6,400.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 13 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10483)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                    $60.77              $0.00
                                                                      Secured:                                      $0.00              $0.00
                                                                      Unsecured:                                $6,400.00              $0.00
                                                                      Total:                                    $6,460.77              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW             Doc 264   Filed 04/07/21   Page 14 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10484)



ELLIS COUNTY                                       Claim Number: 22
C/O LINEBARGER GOGGAN BLAIR & SAMPSON              Claim Date: 03/26/2021
2777 N STEMMONS FWY, STE 1000                      Debtor: ALAMO MISSION, LLC
DALLAS, TX 75207


SECURED                    Claimed:                      $1,201.74 UNLIQ
LIGHT SODA ON TAP                                  Claim Number: 10003
426 VALLEY DR                                      Claim Date: 03/22/2021
BRISBANE, CA 94005-1210                            Debtor: ALAMO MISSION, LLC



UNSECURED                  Claimed:                        $112.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 15 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10484)




                                                                      Summary Page

                Total Number of Filed Claims:                  2                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                     $0.00              $0.00
                                                                      Secured:                                  $1,201.74              $0.00
                                                                      Unsecured:                                  $112.00              $0.00
                                                                      Total:                                    $1,313.74              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW          Doc 264   Filed 04/07/21   Page 16 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10485)



CRADDOCK PROPERTIES LLC                            Claim Number: 10018
C/O GELLERT SCALI BUSENKELL & BROWN LLC            Claim Date: 03/30/2021
ATTN MICHAEL BUSENKELL, ESQ                        Debtor: ALAMO RITZ, LLC
1201 N ORANGE ST, STE 300
WILMINGTON, DE 19801

SECURED                    Claimed:                    $16,000.00
UNSECURED                  Claimed:                   $177,770.14




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 17 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10485)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                     $0.00              $0.00
                                                                      Secured:                                 $16,000.00              $0.00
                                                                      Unsecured:                              $177,770.14              $0.00
                                                                      Total:                                  $193,770.14              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW              Doc 264       Filed 04/07/21   Page 18 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10486)



TRAVIS COUNTY                                      Claim Number: 10014
C/O TRAVIS COUNTY ATTORNEY'S OFFICE                Claim Date: 03/27/2021
ATTN JASON A STARKS                                Debtor: ALAMO MUELLER, LLC
PO BOX 1748                                        Comments:
AUSTIN, TX 78767                                   Claim Out of Balance Claim out of balance

PRIORITY                   Claimed:                     $44,395.62 UNLIQ
SECURED                    Claimed:                     $44,395.62 UNLIQ
TOTAL                      Claimed:                     $44,395.62 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                          Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 19 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10486)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                $44,395.62              $0.00
                                                                      Secured:                                 $44,395.62              $0.00
                                                                      Unsecured:                                    $0.00              $0.00
                                                                      Total:                                   $88,791.24              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW          Doc 264   Filed 04/07/21   Page 20 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10487)



CURB, TOMMY                                        Claim Number: 10001
1 POLLOCK PL                                       Claim Date: 03/22/2021
GRAND PRAIRIE, TX 75050                            Debtor: MONDO TEES, LLC



UNSECURED                  Claimed:                     $81,006.32




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 21 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10487)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                     $0.00              $0.00
                                                                      Secured:                                      $0.00              $0.00
                                                                      Unsecured:                               $81,006.32              $0.00
                                                                      Total:                                   $81,006.32              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW           Doc 264   Filed 04/07/21   Page 22 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10490)



NY STATE DEPT OF TAXATION AND FINANCE              Claim Number: 16
ATTN BANKRUPTCY SECTION                            Claim Date: 03/18/2021
PO BOX 5300                                        Debtor: ALAMO CITY POINT, LLC
ALBANY, NY 12205-0300


UNSECURED                  Claimed:                        $100.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 23 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10490)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                     $0.00              $0.00
                                                                      Secured:                                      $0.00              $0.00
                                                                      Unsecured:                                  $100.00              $0.00
                                                                      Total:                                      $100.00              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW          Doc 264   Filed 04/07/21   Page 24 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10495)



BEXAR COUNTY                                       Claim Number: 3
C/O LINEBARGER GOGGAN BLAIR & SAMPSON              Claim Date: 03/11/2021
112 E PECAN ST, STE 2200                           Debtor: ALAMO WESTLAKES, LLC (TX)
SAN ANTONIO, TX 78205


SECURED                    Claimed:                     $31,923.54 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 25 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10495)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                     $0.00              $0.00
                                                                      Secured:                                 $31,923.54              $0.00
                                                                      Unsecured:                                    $0.00              $0.00
                                                                      Total:                                   $31,923.54              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW           Doc 264   Filed 04/07/21   Page 26 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10497)



BEXAR COUNTY                                       Claim Number: 20
C/O LINEBARGER GOGGAN BLAIR & SAMPSON              Claim Date: 03/23/2021
112 E PECAN ST, STE 2200                           Debtor: ALAMO NORTH SA, LLC (TX)
SAN ANTONIO, TX 78205


SECURED                    Claimed:                   $139,015.95 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 27 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10497)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                     $0.00              $0.00
                                                                      Secured:                                $139,015.95              $0.00
                                                                      Unsecured:                                    $0.00              $0.00
                                                                      Total:                                  $139,015.95              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW              Doc 264       Filed 04/07/21   Page 28 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10498)



TRAVIS COUNTY                                      Claim Number: 10012
C/O TRAVIS COUNTY ATTORNEY'S OFFICE                Claim Date: 03/27/2021
ATTN JASON A STARKS                                Debtor: ALAMO AVENUE B, LLC
PO BOX 1748                                        Comments:
AUSTIN, TX 78767                                   Claim Out of Balance Claim out of balance

PRIORITY                   Claimed:                   $265,887.56 UNLIQ
SECURED                    Claimed:                   $265,887.56 UNLIQ
TOTAL                      Claimed:                   $265,887.56 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                          Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 29 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10498)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                               $265,887.56              $0.00
                                                                      Secured:                                $265,887.56              $0.00
                                                                      Unsecured:                                    $0.00              $0.00
                                                                      Total:                                  $531,775.12              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW              Doc 264       Filed 04/07/21   Page 30 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10500)



TRAVIS COUNTY                                      Claim Number: 10015
C/O TRAVIS COUNTY ATTORNEY'S OFFICE                Claim Date: 03/27/2021
ATTN JASON A STARKS                                Debtor: ALAMO SLAUGHTER LANE, LTD.
PO BOX 1748                                        Comments:
AUSTIN, TX 78767                                   Claim Out of Balance Claim out of balance

PRIORITY                   Claimed:                     $36,661.64 UNLIQ
SECURED                    Claimed:                     $36,661.64 UNLIQ
TOTAL                      Claimed:                     $36,661.64 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                          Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 31 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10500)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                $36,661.64              $0.00
                                                                      Secured:                                 $36,661.64              $0.00
                                                                      Unsecured:                                    $0.00              $0.00
                                                                      Total:                                   $73,323.28              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW          Doc 264   Filed 04/07/21   Page 32 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10502)



NY STATE DEPT OF TAXATION AND FINANCE              Claim Number: 17
ATTN BANKRUPTCY SECTION                            Claim Date: 03/18/2021
PO BOX 5300                                        Debtor: ALAMO CINEMA GROUP I, LP
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                         $39.80




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 33 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10502)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                    $39.80              $0.00
                                                                      Secured:                                      $0.00              $0.00
                                                                      Unsecured:                                    $0.00              $0.00
                                                                      Total:                                       $39.80              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW         Doc 264   Filed 04/07/21   Page 34 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10503)



PUBLIC SERVICE CO                                  Claim Number: 10009
D/B/A XCEL ENERGY                                  Claim Date: 03/26/2021
PO BOX 9477                                        Debtor: ALAMO WESTMINSTER, LLC
MINNEAPOLIS, MN 55484


UNSECURED                  Claimed:                      $6,664.74




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 35 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10503)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                     $0.00              $0.00
                                                                      Secured:                                      $0.00              $0.00
                                                                      Unsecured:                                $6,664.74              $0.00
                                                                      Total:                                    $6,664.74              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW          Doc 264     Filed 04/07/21   Page 36 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10505)



ARAPAHOE COUNTY TREASURER                          Claim Number: 10002
ATTN BANKRUPTCY DIVISION                           Claim Date: 03/22/2021
5334 S PRINCE ST                                   Debtor: ALAMO ASPEN GROVE, LLC
LITTLETON, CO 80120


SECURED                    Claimed:                     $35,818.39
FULCO, JULIAN                                      Claim Number: 10019
1140 S REED ST, UNIT H                             Claim Date: 03/30/2021
LAKEWOOD, CO 80232                                 Debtor: ALAMO ASPEN GROVE, LLC



UNSECURED                  Claimed:                      $1,226.27
PORTO, REED A                                      Claim Number: 10020
801 ENGLEWOOD PKWY, G-310                          Claim Date: 03/30/2021
ENGLEWOOD, CO 80110                                Debtor: ALAMO ASPEN GROVE, LLC
                                                   Comments: POSSIBLY AMENDED BY 10021


PRIORITY                   Claimed:                      $1,179.67
PORTO, REED A                                      Claim Number: 10021
801 ENGLEWOOD PKWY, G-310                          Claim Date: 03/30/2021
ENGLEWOOD, CO 80110                                Debtor: ALAMO ASPEN GROVE, LLC
                                                   Comments:
                                                   AMENDS CLAIM #10020

PRIORITY                   Claimed:                      $1,179.67 UNLIQ
PUBLIC SERVICE CO                                  Claim Number: 10007
D/B/A XCEL ENERGY                                  Claim Date: 03/26/2021
PO BOX 9477                                        Debtor: ALAMO ASPEN GROVE, LLC
MINNEAPOLIS, MN 55484


UNSECURED                  Claimed:                      $4,818.57




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 37 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10505)




                                                                      Summary Page

                Total Number of Filed Claims:                  5                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                 $2,359.34              $0.00
                                                                      Secured:                                 $35,818.39              $0.00
                                                                      Unsecured:                                $6,044.84              $0.00
                                                                      Total:                                   $44,222.57              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW            Doc 264   Filed 04/07/21   Page 38 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10507)



PUBLIC SERVICE CO                                  Claim Number: 10008
D/B/A XCEL ENERGY                                  Claim Date: 03/26/2021
PO BOX 9477                                        Debtor: ALAMO SLOANS, LLC
MINNEAPOLIS, MN 55484


UNSECURED                  Claimed:                     $10,920.30




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW       Doc 264       Filed 04/07/21     Page 39 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (21-10507)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                         Claimed Amount     Allowed Amount

                                                                      Administrative:                               $0.00              $0.00
                                                                      Priority:                                     $0.00              $0.00
                                                                      Secured:                                      $0.00              $0.00
                                                                      Unsecured:                               $10,920.30              $0.00
                                                                      Total:                                   $10,920.30              $0.00
Name of proof of claims where to
                                                  Case 21-10474-MFW        Doc 264     Filed 04/07/21   Page 40 of 41   Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (NO CASE)



MOVING IMAGE TECHNOLOGIES LLC                     Claim Number: 5
17760 NEWHOPE ST, STE B                           Claim Date: 03/12/2021
FOUNTAIN VALLEY, CA 92708                         Debtor: ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC



UNSECURED                  Claimed:                    $55,400.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
Name of proof of claims where to
                                                  Case 21-10474-MFW      Doc 264       Filed 04/07/21     Page 41 of 41            Date: 04/02/2021
Alphabetical Claims Register for Alamo Drafthouse Cinema (NO CASE)




                                                                     Summary Page

                Total Number of Filed Claims:                 1                                         Claimed Amount     Allowed Amount

                                                                     Administrative:                               $0.00              $0.00
                                                                     Priority:                                     $0.00              $0.00
                                                                     Secured:                                      $0.00              $0.00
                                                                     Unsecured:                               $55,400.00              $0.00
                                                                     Total:                                   $55,400.00              $0.00
